El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
 Los errores qne en este caso se asignan a la sentencia son en realidad dos en materia de apreciación de la prueba, y uno en la imposición de la pena.
De la lectura del récord taquigráfico nace nuestra afir-mación de que la prueba fue bien estimada por la corte sen-tenciadora; y sólo adicionándola con Reclios o afirmaciones que no resultan del récord podría sostenerse que la corte erró al apreciarla.
En cuanto a la pena impuesta, la encontramos ajustada a la ley.

Debe confirmarse la sentencia apelada.